DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 12-13, filed 1/03/2022, with respect to claims 7-15 and 20 have been fully considered and are persuasive.  The rejections under USC 103 of claims 7-15 and 20 has been withdrawn.  Applicant has amended the independent claim 7 to further include all of the limitations recited by dependent claim 16, which was previously indicated to contain allowable subject matter.  Upon further review, the amendments to claim 7 have been determined to overcome the previous rejection and distinguish over the closest available prior art as discussed below and therefore the claims are in condition for allowance.

Examiner notes that claims 1-6 have been cancelled and therefore the previous rejection of those claims is now moot.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Erik Berger on 1/10/2022.

The application has been amended as follows: 
Claim 7. A method of communicating weight loss sub-goal weights and measured weights over a network, comprising: 
providing a memory that is accessible by a server with one or more processors, wherein information for a user is stored on the memory that includes a number (n) of time periods that are consecutive within an overall weight loss timeframe (τ) and weight loss sub-goal weights             
                
                    
                        g
                    
                    
                        0
                    
                
                ,
                 
                
                    
                        g
                    
                    
                        1
                    
                
                ,
                 
                …
                 
                
                    
                        g
                    
                    
                        n
                    
                
            
         that includes an assigned sub- goal weight for an end of each one of a corresponding one of the number (n) of time periods; 
receiving, by the server, a measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         for the user from a weighing device; determining, by the server, by comparing a time that the measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         was received by the server to the number (n) of time periods that are consecutive within the overall weight loss timeframe (τ), a current one of the number (n) of time periods that corresponds to the time that the measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
        was received by the server, 
storing, in the memory, the measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
        and the current one of the number (n) of time periods in which the measured weight was received; 
determining, by the server, if the measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         is the first measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         received during the current one of the number (n) of time periods, and if the measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         is the first measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         received during the current one of the number (n) of time periods, storing, in the memory, one of the measured weights             
                
                    
                        W
                    
                    
                        a
                    
                
            
         received during a preceding one of the number (n) of time periods as a representative measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         for the preceding one of the number (n) of time periods; 
            
                
                    
                        g
                    
                    
                        0
                    
                
                ,
                 
                
                    
                        g
                    
                    
                        1
                    
                
                ,
                 
                …
                 
                
                    
                        g
                    
                    
                        n
                    
                
            
         and the representative measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         for each one of the number (n) of time periods that are before the current one of the number (n) of time periods to one or more user devices that are associated with the user; 
displaying, on a graphical user interface or display screen of the one or more user devices, numerical values for the weight loss sub-goal weights             
                
                    
                        g
                    
                    
                        0
                    
                
                ,
                 
                
                    
                        g
                    
                    
                        1
                    
                
                ,
                 
                …
                 
                
                    
                        g
                    
                    
                        n
                    
                
            
         and numerical values for the representative measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         for each one of the number (n) of time periods that are before the current one of the number (n) of time periods;
comparing, by the server, the representative measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         for the preceding one of the number (n) of time periods to an average of the assigned weight loss sub- goal weight for the preceding one of the number (n) of time periods and an assigned weight loss sub-goal weight for the second preceding one of the number (n) of time periods, and 
comparing, by the server, a second representative measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         for the second preceding one of the number (n) of time periods to an average of the assigned weight loss sub-goal weight for the second preceding one of the number (n) of time periods and an assigned weight loss sub-goal weight for a third preceding one of the number (n) of time periods, 
wherein the third preceding one of the number (n) of time periods is consecutive with and before the second preceding one of the number (n) of time periods, and the second preceding one of the number (n) of time periods is consecutive with and before the preceding one of the number (n) of time periods, and 
if the representative measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         is less than the average of the assigned weight loss sub-goal weight for the preceding one of the number (n) of time periods and the assigned weight loss sub-goal weight for the second preceding one of the number (n) of time periods, and if the second representative measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         is less than the average of the assigned weight loss sub-goal weight first notification to the one or more user devices that indicates that the user is exceeding the assigned weight loss sub-goal weights             
                
                    
                        g
                    
                    
                        0
                    
                
                ,
                 
                
                    
                        g
                    
                    
                        1
                    
                
                ,
                 
                …
                 
                
                    
                        g
                    
                    
                        n
                    
                
            
        . and that new weight loss sub-goal weights             
                
                    
                        g
                    
                    
                        0
                    
                
                ,
                 
                
                    
                        g
                    
                    
                        1
                    
                
                ,
                 
                …
                 
                
                    
                        g
                    
                    
                        n
                    
                
            
        .will be assigned for the user, wherein the first notification is an alphanumeric message selected from a group that includes a text message, a push notification and/or an email message.

Claim 12. The method of claim 11, further comprising: 
comparing, by the server, the representative measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         for the preceding one of the number (n) of time periods to a second representative measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         for a second preceding one of the number (n) of time periods that is consecutive with and before the preceding one of the number (n) of time periods, and
 if the representative measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         and the second representative measured weight             
                
                    
                        W
                    
                    
                        a
                    
                
            
         are both greater than the assigned weight loss sub-goal weight for the end of the second preceding one of the number (n) of time periods, sending, by the server via the network, a second notification to the one or more user devices that indicates the user is lagging behind and is not meeting the weight loss sub- goal weights             
                
                    
                        g
                    
                    
                        0
                    
                
                ,
                 
                
                    
                        g
                    
                    
                        1
                    
                
                ,
                 
                …
                 
                
                    
                        g
                    
                    
                        n
                    
                
            
         and that new weight loss sub-goal weights             
                
                    
                        g
                    
                    
                        0
                    
                
                ,
                 
                
                    
                        g
                    
                    
                        1
                    
                
                ,
                 
                …
                 
                
                    
                        g
                    
                    
                        n
                    
                
            
         will be assigned for the user, wherein the second notification is an alphanumeric message selected from a group that includes a text message, a push notification and/or an email message.

Claim 13. The method of claim 12, wherein the second notification comprises one or more of an image, a chart, a URL, or a video

Claim 17. The method of claim 7, wherein the first notification comprises one or more of an image, a chart, a URL, or a vide

Drawings
The drawings were received on 1/03/2022.  These drawings are acceptable and are entered.

Allowable Subject Matter
Claims 7-15 and 17-20 are allowed. (renumbered as claims 1-13)
The following is an examiner’s statement of reasons for allowance: 

Claim 7 is allowed because the closest available prior art Akai et al. (US 2014/0344192), Kwon et al. (US 2016/0324468), Thornton (US 2006/0015016), and Runyon et al. (US 2018/0294053), either singularly or in combination, fails to anticipate or render obvious a method of communicating weight loss sub-goal weights and measured weights over a network, comprising:
“comparing, by the server, the representative measured weight Wa for the preceding one of the number (n) of time periods to an average of the assigned weight loss sub- goal weight for the preceding one of the number (n) of time periods and an assigned weight loss sub-goal weight for the second preceding one of the number (n) of time periods, and 
comparing, by the server, a second representative measured weight Wa for the second preceding one of the number (n) of time periods to an average of the assigned weight loss sub-goal weight for the second preceding one of the number (n) of time periods and an assigned weight loss sub-goal weight for a third preceding one of the number (n) of time periods, 
wherein the third preceding one of the number (n) of time periods is consecutive with and before the second preceding one of the number (n) of time periods, and the second preceding one of 
if the representative measured weight Wa is less than the average of the assigned weight loss sub-goal weight for the preceding one of the number (n) of time periods and the assigned weight loss sub-goal weight for the second preceding one of the number (n) of time periods, and if the second representative measured weight Wa is less than the average of the assigned weight loss sub-goal weight for the second preceding one of the number (n) of time periods and the assigned weight loss sub-goal weight for the third preceding one of the number (n) of time periods, sending, by the server via the network, a second notification to the one or more user devices that indicates that the user is exceeding the assigned weight loss sub-goal weights g0, g1,…gn. and that new weight loss sub-goal weights g0, g1,…gn.will be assigned for the user, wherein the second notification is an alphanumeric message selected from a group that includes a text message, a push notification and/or an email message” in combination with all of the limitations in the claim as claimed and defined bythe applicant. (see underlined for emphasis).
Specifically, the prior art teachings fail to provide the specific technique as claimed for determining and sending a notification that the user is exceeding weight loss sub-goal weights that includes if the representative measured weight Wa is less than the average of the assigned weight loss sub-goal weight for the preceding one of the number (n) of time periods and the assigned weight loss sub-goal weight for the second preceding one of the number (n) of time periods, and if the second representative measured weight Wa is less than the average of the assigned weight loss sub-goal weight for the second preceding one of the number (n) of time periods and the assigned weight loss sub-goal weight for the third preceding one of the number (n) of time periods.  This technique provides additional analysis for determining instances when the user is exceeding the assigned wright loss sub-goal and notifying the user based upon this determination.

Claims 8-15 and 17-20 are allowed for the same reasons stated above with regards to claim 7 because they are dependent upon claim 7 and therefore include each and every limitation set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hall (US 9569483) discloses a personalized weight management program incorporating dynamic feedback control using a validated mathematical model of metabolism and weight change. In general, the subject matter provides a system for repeated monitoring of one or more parameters such as, for example, body weight, physical activity, diet, eating behavior, or various other physiological and behavioral measurements, and using the parameter(s) to calculate an objective and personalized measure of adherence to a prescribed intervention, iteratively update mathematical model parameters, and adjust the prescribed intervention based on revised model predictions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERENCE E STIFTER JR/Examiner, Art Unit 2865 

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
1/13/2022